department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc fip tl-n-1613-00 uilc date internal_revenue_service national_office field_service_advice memorandum for phoebe l nearing lmsb associate area_counsel detroit cc lm mct det attn robert bloink from lon b smith acting associate chief_counsel cc fip subject sale of securities for future delivery this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-1613-00 corporation a corporation b shareholders a shareholders b conduit a conduit b instruments share exchange a exchange b year year year date date date date a b c d e f g h i j k l m n o p q r s t u v w x y z aa tl-n-1613-00 bb cc dd ee ff gg hh ii jj kk mm nn issue whether the transaction at issue should be treated as a sale in year with the result that shareholders a and b must recognize gain in that year conclusion based on the facts presented it appears that conduits a and b transferred the benefits and burdens of share ownership to instrument holders in date accordingly because conduits a and b are flow-through entities shareholders a and b must recognize gain from the sale of the shares in year facts corporation a is a privately held company the majority of the stock is held by shareholders a and shareholders b collectively referred to as shareholders who are cash_basis taxpayers shareholders a and b also owned through conduit a and conduit b respectively a controlling_interest in corporation b in year shareholders a and b sought to raise capital by selling a minority interest in corporation b shareholders decided to raise the capital by selling instruments a derivative security keyed to the market performance of corporation b shares accordingly on date shareholders a and b through conduits a and b respectively sold a instruments for dollar_figureb per instrument for a total of dollar_figurec the instruments were registered on the exchange a we have assumed for purposes of this field_service_advice that conduits a and b are in fact flow-through entities with the result that gain_or_loss realized by the conduits flows through to shareholders a and b respectively tl-n-1613-00 the instruments were issued by an independent trust the trust’ that had a term of d years and d months the trust was a grantor_trust for federal_income_tax purposes and each instrument holder was deemed the owner of a pro_rata portion of the trust’s assets the trust assets consisted of zero coupon treasuries with staggered maturities and agreements from conduits a and b to provide a specified number of corporation b shares on or shortly after date the exchange date each instrument entitled a holder to an initial quarterly distribution of dollar_figuree and subsequent quarterly distributions of dollar_figuref during the term of the trust the quarterly distributions represented an aggregate annual distribution of dollar_figureg or a h percent return on a holder’s initial investment of dollar_figureb per instrument the yield on the instruments was higher than the actual dividend yield on the shares which was projected to be dollar_figurei and dollar_figurej for fiscal_year and year respectively on the exchange date each instrument holder was entitled to receive a specified number of corporation b shares the number of shares each instrument holder received was based on the market price of corporation b shares on the exchange date if the market price of a share was between dollar_figurek and dollar_figurel an instrument holder would receive a number of shares having a market_value equal to its initial investment of dollar_figureb per instrument if the market price of a share was less than dollar_figurek on the exchange date an instrument holder would receive m shares per instrument thus the trust would be required to distribute n shares to instrument holders if the market price of a share exceeded dollar_figurel on the exchange date an instrument holder would receive o share per instrument in this instance the trust would be required to distribute p shares to instrument holders the instrument holders would receive cash in exchange for fractional shares in date conduits a and b received dollar_figurec from the issuance of the instruments of this amount dollar_figureq was used to pay costs associated with the issuance and dollar_figurer was transferred to the trust the trust used approximately dollar_figures of the amount it received to purchase zero coupon treasuries with varied maturities to fund its obligations to pay quarterly distributions on the instruments in date the trust paid dollar_figuret the remaining dollar_figureu less an allowance for trust administration costs to conduits a and b pursuant to a purchase agreement dated date the purchase agreement obligated conduits a and b to provide the trust with corporation b shares ranging in number between p and n shares these shares were used to satisfy the trust’s obligations to the instrument holders on the exchange date the conduits had a basis of dollar_figurev per share each share of corporation b equaled w percent of a share of corporation b common_stock which traded on the exchange b and in which the conduits had a basis of dollar_figurex per share therefore if on the exchange date the share price was below dollar_figurek the conduits would have had to deliver n shares with an aggregate basis of dollar_figurey this would have produced a gain of dollar_figurez if however the share price on the exchange date exceeded dollar_figurel the tl-n-1613-00 conduits would have had to deliver p shares with an aggregate basis of dollar_figureaa this would have resulted in a gain of dollar_figurebb dollar_figurec less dollar_figureaa if the share price ranged between dollar_figurek and dollar_figurel on the exchange date the conduits would have had to deliver between p and n shares with an aggregate basis of between dollar_figureaa and dollar_figurey accordingly the conduits would have realized in the aggregate a gain ranging between dollar_figurez if the market price per share on the exchange date was closer to dollar_figurek and dollar_figurebb if the share market price was closer to dollar_figurel under the terms of a collateral_agreement also entered into on date conduits a and b agreed to pledge the maximum deliverable number of shares approximately n and to grant trust a perfected security_interest in these shares as security for the conduits’ obligations to provide the specified number of shares on the exchange date however if the conduits elected they could provide instead substitute collateral consisting of u s government obligations equal to cc percent of the value of the maximum deliverable shares pursuant to the instrument prospectus and the purchase and collateral agreements conduits a and b retained the right to vote and to receive dividends and other distributions with respect to the pledged shares and common_stock of corporation b until receipt of the shares or common_stock by the instrument holders upon termination of the trust conduits a and b intended to sell only a minority interest in corporation b through the instrument transaction and thus retain control of the corporation the prospectus also specified that upon termination of the trust the instrument holders would receive shares of corporation b or if an instrument holder elected the equivalent in shares of corporation b common_stock the instrument holders did not have an option to receive cash except in exchange for fractional shares neither shareholders a nor shareholders b reported any gain in connection with this transaction on their year federal_income_tax return law and analysis sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period in the case of a cash_basis taxpayer items of gross_income are taxable in the year received in 55_tc_1020 aff’d 471_f2d_738 3d cir cert denie414_us_824 the tax_court concluded that a sale of stock was completed on the date that title and possession of the certificates were transferred by the seller to the purchaser and the seller received payment in full hope t c pincite tl-n-1613-00 here shareholders a and b received through the conduits the full purchase_price and transferred de_facto shares of corporation b to the instrument holders in date conduits a and b received payment in full in year with no restriction on the use of the money the conduits pledged the shares as security for their obligations under the purchase agreement and registered the shares in the name of the trust to perfect the security_interest granted to the trust the collateral_agreement allowed the conduits to post substitute collateral for the shares provided that the substitute collateral consisted of u s government obligations equal to cc percent of the value of the maximum deliverable shares it seems highly unlikely that the conduits would elect to acquire and pledge u s government securities in excess of dollar_figuredd when they could more economically pledge shares on hand thus because the conduits were fairly limited in surrendering anything but the shares as collateral it appears that the shares were transferred de_facto to the instrument holders in date an examination of the benefits_and_burdens_of_ownership also leads to a conclusion that the stock was sold in date for federal_income_tax purposes a sale occurs when the benefits_and_burdens_of_ownership are transferred from the seller to the purchaser 77_tc_1221 and 44_tc_363 the question of when a sale occurs is essentially one of fact that must be resolved by an examination of all of the facts and circumstances no single one of which is controlling 68_tc_115 in determining whether the benefits_and_burdens_of_ownership have shifted courts have considered various factors these factors include whether the sale price was fixed whether a significant amount of the agreed price has been paid the descriptive terms used in the agreement whether an effective date has been agreed upon fixing a specific time for recognition of the rights and obligations of the parties whether the purchaser bears the risk of loss and opportunity for gain whether legal_title has passed the intention of the parties and the probability that the transaction would be consummated see grodt mckay realty inc v commissioner t c pincite 48_tc_694 aff’d 426_f2d_1391 9th cir and 55_tc_441 aff’d in part and remanded in part 469_f2d_225 8th cir nonacq 1977_2_cb_2 not all of the factors listed above must be present for the transaction to be treated as a sale maher t c pincite applying the above legal standard to the facts of this case we conclude that the transaction was in substance a sale in year when the shareholders transferred the benefits_and_burdens_of_ownership of the shares to the instrument holders first the sales_price was fixed at dollar_figurec second the conduits received cash for the entire amount in year with no restriction on the disposition or use of the tl-n-1613-00 funds third the prospectus and purchase and collateral agreements used sale purchase terminology for example the sellers conduits a and b agreed to sell and the purchaser the trust agreed to purchase fourth the prospectus and the agreements specified date as the date money changed hands and date or soon thereafter as the date the instrument holders would receive the shares free and clear of any restrictions fifth as between the conduits and the instrument holders the latter bore the greater risk of loss and opportunity for gain to the extent share prices on the exchange date were less than dollar_figurek or greater than dollar_figurel specifically if the share price exceeded dollar_figurel ee percent appreciation over an instrument holder’s initial investment on the exchange date an instrument holder would realize an economic gain for example if on the exchange date a share was trading at dollar_figureff an instrument holder would receive o share with a value of dollar_figuregg this represents a hh percent return on the initial investment of dollar_figureb on the other hand if the share price on the exchange date was less than dollar_figurek or ii percent of a holder’s initial investment an instrument holder would receive m shares per instrument thus the instrument holder bore the risk of depreciation below jj percent of the initial value for example if on the exchange date shares are trading at dollar_figurex an instrument holder would receive m shares with a value of dollar_figurekk under this scenario an instrument holder would realize an economic loss of mm percent in the most extreme case if on the exchange date the share price was nn the instrument holders would receive nothing sixth although formal title did not pass to the instrument holders in year the latter did receive a first priority perfected security_interest and a first lien on the maximum deliverable shares and even though the conduits could have elected to provide substitute collateral as discussed above the requirement of posting u s government securities equal to cc percent of the maximum deliverable shares made such an election unlikely this leads to the final two indicia of ownership - namely the parties’ intentions and the probability that the transaction would be consummated the facts indicate that shareholders a and b intended to sell and the instrument holders intended to purchase a minority interest in corporation b the prospectus and the purchase agreement specified that upon termination of the trust the instrument holders would receive actual shares or stock in corporation b not cash except in the case of fractional shares in addition given that the instrument holders made full payment in date and received a first priority perfected security_interest in the shares or the substitute collateral and further given that the conduits’ future performance delivery of the shares was not contingent on any additional actions of the instrument holders there was a substantial probability that the transaction would be consummated in date it appears highly unlikely that any of the parties would have walked away or been allowed to walk away from the deal tl-n-1613-00 conduits a and b retained the right to vote and receive dividends and distributions with respect to the shares however we do not view these facts as dispositive of the issue in this case first shareholders a and b intended to sell only a minority interest in corporation b and thus retain control of the corporation accordingly had the instrument holders been entitled to vote their pro rate shares beginning in date conduits a and b still would have possessed control_over corporation b second although conduits a and b retained the right to receive dividends and distributions with respect to the shares the instrument holders received a quarterly amount in lieu of dividends or other distributions in fact the annual distribution of dollar_figureg per instrument that the conduits guaranteed the instrument holders exceeded the amounts that corporation b projected it would distribute specifically corporation b projected that annual distributions per share would be dollar_figurei and dollar_figurej for fiscal_year and year respectively based on the facts presented we conclude that conduits a and b sold the shares in year in exchange for the dollar_figurec that the conduits received in the aggregate in that year because the conduits were flow-through entities shareholders a and b should have recognized their pro_rata share of the gain in year the year of receipt case development hazards and other considerations tl-n-1613-00 please call if you have any further questions by william coppersmith branch chief cc fip
